DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 3/29/2022 has been entered. Claims 7-13 have been withdrawn and claims 14 and 15 have been cancelled. Applicant’s amendments have overcome every objection previously set forth in the Non-Final Office Action mailed on 12/29/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siew et al. (US 2015/0328423A1) 
Regarding claim 1, Siew discloses a headgear assembly for use in a patient interface device (headgear assembly 32, Figure 17) having a frame member (frame 31, Figure 17) and a cushion (mask cushion 30, Figure 17) for delivering a flow of a breathing gas to the airway of a patient (breathable gas supplied to nasal passages via a supply conduit 33, Figure 17 and Paragraph 0071), the frame member having a first portion including a first rotation-resistant coupling positioned along the first portion so as to be disposed adjacent an ear of the patient when the frame member is disposed on the head of the patient (side arms of frame 31 terminates with a rigid hook 85 or a vertical upright slot, which restricts movement of headgear straps in a vertical plane, Figure 17 and Paragraphs 0101 and 0107; when headgear is worn, hook/slot 85 is adjacent to the user’s ear, Figure 2; the shape of the side arm 31 is such that the side arms rest on the left and right cheeks and in particular cheekbones of a wearer to assist in stabilizing the interface against rotation about a horizontal axis when worn, Paragraph 0097) and a second portion including a second rotation-resistant coupling positioned along the second portion so as to be disposed adjacent another ear of the patient when the frame member is disposed on the head of the patient (headgear assembly is symmetric, therefore the same elements disposed on other side of head), the headgear assembly comprising: 
a first arm member and a second arm member (top strap 92 on both sides of user’s head, Figure 17), each arm member comprising a first end and a second end disposed opposite the first end (see annotated Figure 17 below, indicated the first end of strap 92 which terminates in a loop 95 and second end which terminates in a buckle 96), the first end of the first arm member having a structure sized and configured to selectively engage the first rotation-resistant coupling in a manner which prohibits rotation of the first arm member with respect to the frame member in a first plane in which the first arm member is disposed (first end of strap 92 terminates with a loop 95, which engages with the hook/slot 85 of the frame 31, which restricts movement of headgear straps in a vertical plane, Figure 17 and Paragraphs 0101 and 0107), and the first end of the second arm member having a structure sized and configured to selectively engage the second rotation- resistant coupling in a manner which prohibits rotation of the second arm member with respect to the frame member in a second plane in which the second arm member is disposed (headgear assembly is symmetric, therefore the same elements disposed on other side of head);  
and a strap member (rear strap 91, Figure 17) coupled to the first arm member and the second arm member (rear strap 91 is coupled to strap 92 via a buckle 96 on both respective second ends of strap 92, annotated Figure 17), and extending between each of the second end of the first arm member and the second end of the second arm member (rear strap 91 extends between the respective second ends of strap 92, see Annotated Figure 17 below),
wherein the first arm member comprises a body portion sized and configured to extent behind the ear of the patient when the headgear assembly is disposed on the head of the patient and (see annotated Figure 17 below, indicating the location of the body portion of strap 92, which extends in a curved manner behind the user’s ear when headgear is being worn, Figure 2),
wherein the second arm member comprises a body portion sized and configured to extent behind the other ear of the patient when the headgear assembly is disposed on the head of the patient (headgear assembly is symmetric, therefore the same elements disposed on other side of head). 

    PNG
    media_image1.png
    898
    772
    media_image1.png
    Greyscale

Regarding claim 2, Siew further discloses wherein each of the first rotation- resistant coupling and the second rotation-resistant coupling is an elongated slot (hook 85 disposed on frame 31 may be a vertical upright slot on the mask frame, Paragraph 0101); and wherein the structure of the first end of each arm member comprises a hook-shaped portion (first end of strap 92 terminates with a loop 95).  
	Regarding claim 3, Siew further discloses wherein the strap member (rear strap 91, Figure 17) is adjustably coupled to at least one of the first arm member and the second arm member (rear strap 91 is adjustable via buckle/tongue arrangement 96/97 disposed at respective second ends of strap 92, Figure 17 and Paragraph 0107).
	Regarding claim 4, Siew further discloses wherein a body portion of each of the first arm member and the second arm member extends in a curved manner between the first end and the second end (see annotated Figure 17 provided above indicating location of the body portion of strap 92, with body portion extending in a curved manner between the first and second ends).
Regarding claim 16, Siew discloses the headgear assembly of claim 4, wherein when positioned on the head of the patient the body portion of the first arm member is concave facing the ear of the patient and the body portion of the second arm member is concave facing the other ear of the patient (see annotated Figure 17 provided above indicating location of the body portion of strap 92, with body portion facing the ear in a concave manner).
	Regarding claim 17, Siew discloses a patient interface device for an airway pressure support system (interface 11 used in conjunction with a CPAP system 10, Figure 1 and Paragraph 0066), the airway pressure support system comprising a hose and a gas flow generator (supply 25 with blower 27, Figure 1; supply conduit 33, Figure 17) configured to generate a flow of breathing gas (Abstract), the patient interface device comprising: a cushion configured to receive the flow of breathing gas and deliver the flow of breathing gas to an airway of a patient (cushion 30 delivers gas flow to the nares of the wearer, Figure 17 and Abstract); a frame member coupled to the cushion (frame 31 coupled to cushion 30, Figure 17), the frame member having a first portion including a first rotation-resistant coupling positioned along the first portion so as to be disposed adjacent an ear of the patient when the patient interface device is disposed on the head of the patient (side arms of frame 31 terminates with a rigid hook 85 or a vertical upright slot, which restricts movement of headgear straps in a vertical plane, Figure 17 and Paragraphs 0101 and 0107; when headgear is worn, hook/slot 85 is adjacent to the user’s ear, Figure 2; the shape of the side arm 31 is such that the side arms rest on the left and right cheeks and in particular cheekbones of a wearer to assist in stabilizing the interface against rotation about a horizontal axis when worn, Paragraph 0097) and a second portion including a second rotation-resistant coupling positioned along the second portion so as to be disposed adjacent another ear of the patient when the frame member is disposed on the head of the patient (headgear assembly is symmetric, therefore the same elements disposed on other side of head); a coupling member coupled to the frame member (elbow 34 coupled to frame 31, Figure 17) and structured to be coupled to the hose in order to communicate the flow of breathing gas from the gas flow generator to the frame member (elbow 34 coupled to supply conduit 33, to allow flow to enter cushion 30, Figure 17 and Paragraph 0072), the coupling member being fluidly coupled to and disposed opposite and distal the cushion (elbow 34 fluidly coupled to cushion 30, Paragraph 0072, elbow 34 is separated from cushion 30 by the frame 31, therefore opposite and distal to the cushion, Figure 17); and a headgear assembly comprising: -6-Appln. No. 16/444,834 - Grashow et al. a first arm member and a second arm member (top strap 92 on both sides of user’s head, Figure 17), each arm member comprising a first end and a second end disposed opposite the first end (see Annotated Figure 17 provided above), the first end of the first arm member having a structure selectively engaged with the first rotation- resistant coupling in a manner which prohibits rotation of the first arm member with respect to the frame member in a first plane in which the first arm member is disposed (first end of strap 92 terminates with a loop 95, which engages with the hook/slot 85 of the frame 31, Figure 17; which restricts movement of headgear straps in a vertical plane, Figure 17 and Paragraphs 0101 and 0107), and the first end of the second arm member having a structure selectively engaged with the second rotation-resistant coupling in a manner which prohibits rotation of the second arm member with respect to the frame member in a second plane in which the second arm member is disposed (headgear is symmetric, therefore same elements disposed on other side of head); and a strap member coupled to the first arm member and the second arm member (rear strap 91, Figure 17), and extending between each of the second end of the first arm member and the second end of the second arm member (rear strap 91 extends between respective second ends of strap 92, see Annotated Figure 17), wherein the first arm member comprises a body portion sized and configured to extend behind the ear of the patient when the patient interface device is disposed on the head of the patient (see annotated Figure 17 indicating the location of the body portion of strap 92, which extends in a curved manner behind the user’s ear when headgear is being worn, Figure 2), and wherein the second arm member comprises a body portion sized and configured to extend behind the other ear of the patient when the patient interface device is disposed on the head of the patient (headgear is symmetrical, therefore same elements on other side of user’s head). 
Regarding claim 18, Siew discloses the patient interface device of claim 17, wherein each of the first rotation-resistant coupling and the second rotation-resistant coupling is an elongated slot (hook 85 disposed on frame 31 may be a vertical upright slot on the mask frame, Paragraph 0101); and wherein the structure of the first end of each arm member comprises a hook-shaped portion (first end of strap 92 terminates with a loop 95).  
Regarding claim 19, Siew discloses the patient interface device of claim 17, wherein the strap member is adjustably coupled to at least one of the first arm member and the second arm member (rear strap 91 is adjustable via buckle/tongue arrangement 96/97 disposed at second end of strap 92, Figure 17 and Paragraph 0107).
Regarding claim 20, Siew discloses the patient interface device of claim 17, wherein the body portion of each of the first arm member and the second arm member extends in a curved manner between the first end and the second end (see annotated Figure 17 provided above indicating location of the body portion of strap 92, with body portion extending in a curved manner between the first and second ends).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Siew et al. (US 2015/0328423A1) in view of Blochlinger et al. (US 20080190432A1) and as evidenced by engineeringtoolbox.com,
Regarding claim 5, Siew discloses the headgear assembly according to claim 1, but does not explicitly state wherein each of the first arm member and the second arm member has a Young's modulus of greater than 0.1 Gigapascals. 
However, Blochlinger teaches a mask assembly (Figure 1 and Abstract) that comprises two rigid side arms extending behind the ears in a curved manner (side arm 7, Figure 1) that are made from a rigid polymeric material such as plastic (Paragraph 0029); and the material property information provided by engineeringtoolbox.com regarding plastic materials provides evidence that plastics, such as polycarbonates, have a Young's Modulus value of 2.6 Gpa, therefore greater than 0.1 Gigapascals. 
Therefore, it would have been obvious at the time of invention to have the strap 92 of Siew’s device be made from a rigid material with a Young’s Modulus of greater than 0.1 Gigapascals, as taught by Blochlinger and evidenced by engineeringtoolbox.com, as having rigid side straps may aid in the positioning of the straps behind the user’s ear (Abstract of Blochlinger) and prevent slipping that may occur if the straps were made from a less rigid material.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siew et al. (US 2015/0328423A1) in view of Walls (US 2017/0281894 A1). 
Regarding claim 6, Siew discloses the head gear assembly according to claim 1, wherein each of the first arm member and the second arm member comprises a body portion (see annotated Figure 17 provided above), but is silent wherein the body portion of at least one of the arm member and the second arm member comprises at least one living hinge. 
However, Walls teaches an analogous headgear assembly for use in a respiratory mask system (Abstract) with side straps 1310 that extend behind the user’s ear (Figure 13A) containing a body portion with a living hinge (strap 1310 contain tabs 1410 that form a living hinge”, Paragraph 0092).
Therefore, it would have been obvious at the time of invention to modify the body portion of strap 92 of Siew’s device to include tabs that would create a living hinge within the strap, as taught by Walls, as this would increase the ability of the strap to flex along the contours of the patient’s head, allowing for increased comfort while in use. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785